
EXHIBIT 10.3






REVOLVING LINE OF CREDIT NOTE




$35,000,000.00 Richmond, Virginia
December 2, 2009


FOR VALUE RECEIVED, the undersigned AMERICAN WOODMARK CORPORATION, a Virginia
corporation (“Borrower”) promises to pay to the order of WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Bank”) at its office at 1001 Haxall Point, Suite 706,
Richmond, Virginia 23219, or at such other place as the holder hereof may
designate, in lawful money of the United States of America and in immediately
available funds, the principal sum of THIRTY-FIVE MILLION AND NO/100 DOLLARS
($35,000,000.00), or so much thereof as may be advanced and be outstanding, with
interest thereon, to be computed on each advance from the date of its
disbursement as set forth herein.


DEFINITIONS:


As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:


(a)           “Business Day” means any day except a Saturday, Sunday or any
other day on which commercial banks in Virginia are authorized or required by
law to close.


(b)           “Daily One Month LIBOR Rate” means, for any day, the rate of
interest equal to LIBOR then in effect for delivery for a one (1) month period.


(c)           "Fixed Rate Term" means a period commencing on a Business Day and
continuing for one (1) month, two (2) months or three (3) months, as designated
by Borrower, during which all or a portion of the outstanding principal balance
of this Note bears interest determined in relation to LIBOR; provided however,
that no Fixed Rate Term may be selected for a principal amount less than One
Hundred Thousand and No/100 Dollars ($100,000.00); and provided further, that no
Fixed Rate Term shall extend beyond the scheduled maturity date hereof.  If any
Fixed Rate Term would end on a day which is not a Business Day, then such Fixed
Rate Term shall be extended to the next succeeding Business Day.


(d)           “LIBOR” means the rate per annum (rounded upward, if necessary, to
the nearest whole 1/8 of 1%) determined pursuant to the following formula:


LIBOR =
Base LIBOR
   
100% - LIBOR Reserve Percentage
 



(i)           "Base LIBOR" means the rate per annum for United States dollar
deposits quoted by Bank (A) for the purpose of calculating effective rates of
interest for loans making reference to LIBOR, as the Inter-Bank Market Offered
Rate, with the understanding that such rate is quoted by Bank for the purpose of
calculating effective rates of interest for loans making reference thereto, on
the first day of a Fixed Rate Term for delivery of funds on said date for a
period of time approximately equal to the number of days in such Fixed Rate Term
and in an amount approximately equal to the principal amount to which such Fixed
Rate Term applies, or (B) for the purpose of calculating effective rates of
interest for loans making reference to the Daily One Month LIBOR Rate, as the
Inter-Bank Market Offered Rate in effect from time to time for delivery of funds
for one (1) month in amounts approximately equal to the principal amount of such
loans.  Borrower understands and agrees that Bank may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Bank in its discretion deems appropriate including, but
not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.


(ii)           “LIBOR Reserve Percentage” means the reserve percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for “Eurocurrency Liabilities” (as defined in Regulation D of the
Federal Reserve Board, as amended), adjusted by Bank for expected changes in
such reserve percentage during the applicable term of this Note.


INTEREST:


(a)           Interest.  The outstanding principal balance of this Note shall
bear interest (computed on the basis of a 360-day year, actual days elapsed)
either (i) at a fluctuating rate per annum determined by Bank to be one and one
quarter percent (1.25%) above the Daily One Month LIBOR Rate in effect from time
to time, or (ii) at a fixed rate per annum determined by Bank to be one and one
quarter percent (1.25%) above LIBOR in effect on the first day of the applicable
Fixed Rate Term.  When interest is determined in relation to the Daily One Month
LIBOR Rate, each change in the interest rate shall become effective each
Business Day that the Bank determines that the Daily One Month LIBOR Rate has
changed.  Bank is hereby authorized to note the date, principal amount and
interest rate applicable to each borrowing hereunder and any payments made
thereon on Bank's books and records (either manually or by electronic entry)
and/or on any schedule attached to this Note, which notations shall be prima
facie evidence of the accuracy of the information noted.


(b)           Selection of Interest Rate Options.  At any time any portion of
this Note bears interest determined in relation to LIBOR for a Fixed Rate Term,
it may be continued by Borrower at the end of the Fixed Rate Term applicable
thereto so that all or a portion thereof bears interest determined in relation
to the Daily One Month LIBOR Rate or to LIBOR for a new Fixed Rate Term
designated by Borrower.  At any time any portion of this Note bears interest
determined in relation to the Daily One Month LIBOR Rate, Borrower may at any
time convert all or a portion thereof so that it bears interest determined in
relation to LIBOR for a Fixed Rate Term designated by Borrower.  At such time as
Borrower requests an advance hereunder or wishes to select an interest rate
determined in relation to the Daily One Month LIBOR Rate or a Fixed Rate Term
for all or a portion of the outstanding principal balance hereof, and at the end
of each Fixed Rate Term, Borrower shall give Bank notice specifying: (i) the
interest rate option selected by Borrower; (ii) the principal amount subject
thereto; and (iii) for each LIBOR selection for a Fixed Rate Term, the length of
the applicable Fixed Rate Term.  Any such notice may be given by telephone (or
such other electronic method as Bank may permit) so long as, with respect to
each LIBOR selection for a Fixed Rate Term, (A) if requested by Bank, Borrower
provides to Bank written confirmation thereof not later than three (3) Business
Days after such notice is given, and (B) such notice is given to Bank prior to
10:00 a.m. on the first day of the Fixed Rate Term, or at a later time during
any Business Day if Bank, at its sole option but without obligation to do so,
accepts Borrower's notice and quotes a fixed rate to Borrower.  If Borrower does
not immediately accept a fixed rate when quoted by Bank, the quoted rate shall
expire and any subsequent LIBOR request from Borrower shall be subject to a
redetermination by Bank of the applicable fixed rate.  If no specific
designation of interest is made at the time any advance is requested hereunder
or at the end of any Fixed Rate Term, Borrower shall be deemed to have made a
Daily One Month LIBOR Rate interest selection for such advance or the principal
amount to which such Fixed Rate Term applied.


(c)           Taxes and Regulatory Costs.  Borrower shall pay to Bank
immediately upon demand, in addition to any other amounts due or to become due
hereunder, any and all (i) withholdings, interest equalization taxes, stamp
taxes or other taxes (except income and franchise taxes) imposed by any domestic
or foreign governmental authority and related in any manner to LIBOR, and (ii)
supplemental, emergency or other changes adopted after the date of this Note in
the LIBOR Reserve Percentage, or assessment rates imposed by the Federal Deposit
Insurance Corporation, or similar requirements or costs imposed after the date
of this Note by any domestic or foreign governmental authority or resulting from
compliance by Bank with any request or directive (whether or not having the
force of law) from any central bank or other governmental authority issued after
the date of this Note, in each case related in any manner to LIBOR and only to
the extent they are not included in the calculation of LIBOR.  In determining
which of the foregoing are attributable to any LIBOR option available to
Borrower hereunder, any reasonable allocation made by Bank among its operations
shall be conclusive and binding upon Borrower.


(d)           Payment of Interest.  Interest accrued on this Note shall be
payable on the first day of each month, commencing January 1, 2010.


(e)           Default Interest.  From and after the maturity date of this Note,
or such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest until paid in full at an increased rate per annum
(computed on the basis of a 360-day year, actual days elapsed) equal to four
percent (4%) above the rate of interest from time to time applicable to this
Note.


BORROWING AND REPAYMENT:


(a)           Borrowing and Repayment.  Borrower may from time to time during
the term of this Note borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated
above.  The unpaid principal balance of this Note at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for Borrower, which balance may be endorsed hereon
from time to time by the holder.  The outstanding principal balance of this Note
shall be due and payable in full on December 31, 2012.


(b)           Advances.  Advances hereunder, to the total amount of the
principal sum stated above, may be made by the holder at the oral or written
request of (i) the Chief Financial Officer or Treasurer of the Borrower, any one
acting alone, who are authorized to request advances and direct the disposition
of any advances until written notice of the revocation of such authority is
received by the holder at the office designated above, or (ii) any person, with
respect to advances deposited to the credit of any deposit account of Borrower,
which advances, when so deposited, shall be conclusively presumed to have been
made to or for the benefit of Borrower regardless of the fact that persons other
than those authorized to request advances may have authority to draw against
such account.  The holder shall have no obligation to determine whether any
person requesting an advance is or has been authorized by Borrower.


(c)           Application of Payments.  Each payment made on this Note shall be
credited first, to any interest then due and second, to the outstanding
principal balance hereof.  All payments credited to principal shall be applied
first, to the outstanding principal balance of this Note which bears interest
determined in relation to the Daily One Month LIBOR Rate, if any, and second, to
the outstanding principal balance of this Note which bears interest determined
in relation to LIBOR, with such payments applied to the oldest Fixed Rate Term
first.


PREPAYMENT:


(a)           Daily One Month LIBOR Rate.  Borrower may prepay principal on any
portion of this Note which bears interest determined in relation to the Daily
One Month LIBOR Rate at any time, in any amount and without penalty.


(b)           LIBOR.  Borrower may prepay principal on any portion of this Note
which bears interest determined in relation to LIBOR at any time and in the
minimum amount of One Hundred Thousand and No/100 Dollars ($100,000.00);
provided however, that if the outstanding principal balance of such portion of
this Note is less than said amount, the minimum prepayment amount shall be the
entire outstanding principal balance thereof.  In consideration of Bank
providing this prepayment option to Borrower, or if any such portion of this
Note shall become due and payable at any time prior to the last day of the Fixed
Rate Term applicable thereto by acceleration or otherwise, Borrower shall pay to
Bank immediately upon demand a fee which is the sum of the discounted monthly
differences for each month from the month of prepayment through the month in
which such Fixed Rate Term matures, calculated as follows for each such month:


 
(i)   
 
Determine the amount of interest which would have accrued for such month (or, if
applicable, for the period from the date of prepayment through the end of such
month) on the amount prepaid at the interest rate applicable to such amount had
it remained outstanding until the last day of the Fixed Rate Term applicable
thereto.



 
(ii)  
 
Subtract from the amount determined in (i) above the amount of interest which
would have accrued for such month (or, if applicable, for the period from the
date of prepayment through the end of such month) on the amount prepaid at LIBOR
in effect on the date of prepayment for new loans made for the remaining term of
such Fixed Rate Term and in a principal amount equal to the amount prepaid.



 
(iii) 
 
If the amount determined in (ii) above for such month is greater than zero,
discount such amount from the last day of such month to the date of
prepayment  by LIBOR used in (ii) above.



Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities.  Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank.  If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest at the rate set forth in subsection (a)(i) of the foregoing
Section entitled “Interest.”


EVENTS OF DEFAULT:


This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated of even date herewith,
as amended from time to time (the “Credit Agreement”).  Any defined event of
default under the Credit Agreement, shall constitute an “Event of Default” under
this Note.


MISCELLANEOUS:


(a)           Remedies.  Upon the occurrence of any Event of Default, the holder
of this Note, at the holder's option, may declare all sums of principal and
interest outstanding hereunder to be immediately due and payable without
presentment, demand, notice of nonperformance, notice of protest, protest or
notice of dishonor, all of which are expressly waived by Borrower, and the
obligation, if any, of the holder to extend any further credit hereunder shall
immediately cease and terminate.  Borrower shall pay to the holder immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys' fees (to include outside counsel fees
but not allocated costs of the holder's in-house counsel), expended or incurred
by the holder in connection with the enforcement of the holder's rights and/or
the collection of any amounts which become due to the holder under this Note,
and the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by the holder or any other person) relating
to Borrower.


(b)           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.


(c)           Business Purpose.  Borrower represents and warrants that all loans
evidenced by this Note are for a business, commercial, investment, or other
similar purpose and not primarily for a personal, family or household use.


[SIGNATURE PAGE FOLLOWS]

C-110X_VA.DOC: Revolving Line; LIBOR/Daily One Month LIBOR
(Rev. 05/09)
--
 



 
 

--------------------------------------------------------------------------------

 

REVOLVING LINE OF CREDIT NOTE


[SIGNATURE PAGE]


IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.


BORROWER:


AMERICAN WOODMARK CORPORATION,
a Virginia corporation




By:         ________________________(SEAL)
Jonathan H. Wolk,
Vice President Finance and CFO






6963483_4.DOC

C-110X_VA.DOC: Revolving Line; LIBOR/Daily One Month LIBOR
(Rev. 05/09)
--
 



 
 

--------------------------------------------------------------------------------

 
